Citation Nr: 1722437	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-23 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left leg sciatica prior to January 5, 2015 and a rating in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for spondylosis of the lumbosacral spine, status post laminectomy and fusion prior to January 5, 2015 and a rating in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appeal is now handled by the RO in Roanoke, Virginia.

The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge (VLJ) on March 31, 2017.  The Veteran failed to appear for the hearing, and has not requested it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to an evaluation in excess of 10 percent for spondylosis of the lumbosacral spine, status post laminectomy and fusion prior to January 5, 2015 and an evaluation in excess of 20 percent thereafter and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on his part.


FINDINGS OF FACT

1.  Prior to January 5, 2015, the Veteran's left leg sciatica was not approximated by any degree of incomplete paralysis of the sciatic nerve.

2.  From January 5, 2015, the Veteran's left leg sciatica has approximated not more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria to establish an initial compensable evaluation for left leg sciatica prior to January 5, 2015, and to an evaluation in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in February 2010 and in June 2012.

Pursuant to VA's duty to assist in the development of a claim, VA associated with the file the Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, private medical records and provided VA examinations in August 2010, July 2011 and January 2015.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(3).  The VA examinations are adequate for evaluation of the claim.  The examiners interviewed the Veteran, conducted thorough physical examinations and reached conclusions based on the Veteran's history and examination findings that are consistent with the record.  The Board finds that these examinations are adequate to accurately adjudicate the claim.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Evaluation for Left Leg Sciatica

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See 38 C.F.R. § 4.124 .

Neuropathy, neuritis and neuralgia of the sciatic nerve is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 10 percent is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the nerve.  A rating of 40 percent is assigned for moderately severe incomplete paralysis of the nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the nerve, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve, when the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  See 38 C.F.R. § 4.124a - Diseases of the Peripheral Nerves.

Service connection for left leg sciatica was established effective January 19, 2010 and assigned a noncompensable evaluation pursuant to the rating criteria for Diagnostic Code 8520.  A 20 percent disability evaluation was assigned effective January 5, 2015.

The Veteran underwent a VA spine examination in August 2010.  The examiner noted that the Veteran reported undergoing a posterior lumbar interbody fusion of his lumbar spine in 2002 and had gone on to do well.  The examiner noted that the Veteran reported to continue to experience periodic aching pain and difficulty with heavy lifting but denied any radiating pain, numbness or tingling.

In July 2011 the Veteran underwent a second VA spine examination.  The examiner noted that the Veteran stated that since the time of his service-connected back injury he has had progressive back pain, stiffness, spasm and reduced range of motion and sciatica.  Physical examination revealed normal sensory findings of the left lower extremity.  In addition to the diagnoses related to the Veteran's service-connected back disability, the examiner diagnosed sciatica, left leg.  An addendum opinion was provided in March 2012 by the VA examiner regarding the Veteran's sciatica.  The examiner stated that the Veteran's sciatica was not a chronic condition and occurred intermittently.  The examiner noted that when the Veteran is experiencing an episode of impingement on the sciatic nerve, he may demonstrate weakness, reduced reflexes and abnormal sensation.  However, when he is not experiencing an episode, the parameters can be entirely normal.  The examiner stated that at the time of the VA examination the Veteran was not having an acute sciatic episode and there was no evidence of abnormal sensations or reflexes.

The Veteran underwent a VA spine examination in January 2015.  The Veteran complained of pain that had become increasingly worse since his 2011 VA examination and was now constant and radiating to his hips; with left hip pain worse than right hip pain.  The examiner noted that the sensory examination revealed decreased sensation to touch in the left lower leg.

In October 2016 the Veteran underwent a VA peripheral nerves examination.  The examiner noted that the Veteran reported experiencing severe intermittent pain, moderate paresthesias, and mild numbness in his left lower extremity.  Sensory examination revealed decreased sensation to light touch in his left lower extremity.  The examiner determined that the Veteran experienced incomplete paralysis, moderate in severity, of his left sciatic nerve.

The medical evidence outlined above shows that prior to the January 2015 VA examination, the physical findings relating to left leg sciatica were essentially normal.  These reports reflect normal sensory examination results and no complaints of tingling or numbness in the left lower leg.  The March 2012 addendum opinion indicates that the Veteran experienced symptoms when he was having an episode of impingement of the sciatic nerve, yet there is no evidence of treatment for these symptoms in the electronic file, or any indication of how frequently these episodes occurred.  Due to the lack of a manifestation of any symptoms outlined in the rating criteria, the Board finds that the initial noncompensable evaluation effective up to January 5, 2015 for the Veteran's service-connected left leg sciatica is appropriate.

The January 2015 examination is the first examination which noted decreased sensory findings in the Veteran's left lower extremity.  The October 2016 examination reported findings of mild numbness, severe intermittent pain, and moderate paresthesias of the left sciatic nerve.  The October 2016 VA examiner characterized the Veteran's disability as "moderate" which is specifically compensable at 20 percent.  There is no clinical evidence of record which indicates the Veteran's disability approximates a "moderately severe" incomplete paralysis of the left sciatic nerve to warrant a 40 percent evaluation.

Therefore, the Board finds that the criteria to establish entitlement to an initial compensable evaluation for left leg sciatica prior to January 5, 2015, and to an evaluation in excess of 20 percent thereafter, have not been met.  Accordingly, the claim for an increased evaluation must be denied as to the entire appeal period.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

An initial compensable evaluation for left leg sciatica prior to January 5, 2015, and an evaluation in excess of 20 percent from that date, is denied.

REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's back disability and to adjudicate the issue of a TDIU.

The Veteran was afforded VA back examinations in August 2010, July 2011, January 2015 and October 2016.  The Board finds that these examinations are inadequate because they do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

Therefore, an additional VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board notes that the Veteran's entitlement to a TDIU is inextricably intertwined with the matter of his entitlement to an increased rating for his service-connected back disability.  The Board also notes that the Veteran has not been afforded a VA examination to evaluate the impact his service-connected disabilities have on his employability.  Therefore, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact his service-connected disabilities have on his employability.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected back disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's back, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.  The examiner must take a history of the Veteran's educational and employment background.

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities (spondylosis of lumbar spine, bilateral lower extremity radiculopathy, bilateral lower extremity sciatica, bilateral hearing loss and tinnitus), either singularly or jointly, and without consideration of any nonservice-connected disabilities.

The examiner should consider such factors as the Veteran's educational level, special training, and work experience.

In offering any opinion, the examiner should consider the evidence of record, to include any lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


